PROSPECTUS SUPPLEMENT (To Prospectus dated June11, 2008) $1,069,750,000 Wachovia Auto Owner Trust 2008-A Issuing Entity $232,000,000 2.93084% ClassA-1 Asset Backed Notes $175,000,000 4.09% ClassA-2a Asset Backed Notes $139,000,000 LIBOR plus 0.67% Class A-2b Asset Backed Notes $183,000,000 4.81% ClassA-3a Asset Backed Notes $100,000,000 LIBOR plus 0.95% ClassA-3b Asset Backed Notes $75,000,000 5.35% ClassA-4a Asset Backed Notes $165,750,000 LIBOR plus 1.15% Class A-4b Asset Backed Notes $30,250,000 6.00% ClassB Asset Backed Notes(1) WDS ReceivablesLLC Depositor Wachovia Dealer Services,Inc. Originator Wachovia Bank, National Association Sponsor, Master Servicer and Administrator (1) The Class B Asset Backed Notes are being registered under the registration statement to which this prospectus supplement relates, but are not being offered by this prospectus supplement. The underwriters are offering the following classes of Notes pursuant to this prospectus supplement: Price to Public Underwriting Discounts and Commissions Net Proceeds to the Depositor(1) ClassA-1 Asset Backed Notes $232,000,000.00 (100.00000%) $278,400.00 (0.12%) $231,721,600.00 (99.88000%) ClassA-2a Asset Backed Notes $174,994,435.00 (99.99682%) $332,500.00 (0.19%) $174,661,935.00 (99.80682%) ClassA-2b Asset Backed Notes $139,000,000.00 (100.00000%) $264,100.00 (0.19%) $138,735,900.00 (99.81000%) ClassA-3a Asset Backed Notes $182,980,107.90 (99.98913%) $457,500.00 (0.25%) $182,522,607.90 (99.73913%) ClassA-3b Asset Backed Notes $100,000,000.00 (100.00000%) $250,000.00 (0.25%) $99,750,000.00 (99.75000%) ClassA-4a Asset Backed Notes $74,991,172.50 (99.98823%) $210,000.00 (0.28%) $74,781,172.50 (99.70823%) ClassA-4b Asset Backed Notes $165,750,000.00 (100.00000%) $464,100.00 (0.28%) $165,285,900.00 (99.72000%) Total $1,069,715,715.40 $2,256,600.00 $1,067,459,115.40 (1)The net proceeds to the Depositor exclude expenses, estimated at The Class B Asset Backed Notes will not be purchased by the underwriters but will be transferred to the Depositor on the closing date as partial consideration for the transfer of the receivables and related assets from the Depositor to the Issuing Entity.The Depositor may, from time to time, offer the Class B Asset Backed Notes as more fully described under “Underwriting” in this prospectus supplement. The price of the offered Notes will also include accrued interest, if any, from the date of initial issuance.Distributions on the Notes will generally be made monthly on the 20th day of each month or, if not a business day, on the next business day, beginning July21, 2008.The main sources for payment of the Notes are a pool of motor vehicle receivables, certain payments under the receivables and monies on deposit in a reserve fund as described herein.Credit enhancement will consist of subordination of each class of Notes with a lower alphabetical designation to each class of Notes with a higher alphabetical designation (i.e., A is higher than B) and a reserve fund.The Issuing Entity will enter into an interest rate swap agreement with Wachovia Bank, National Association, as swap counterparty, with respect to each of the Class A-2b, Class A-3b and Class A-4b Asset Backed Notes. The Notes will represent obligations of the Issuing Entity only and will not represent obligations of Wachovia Bank, National Association, Wachovia Dealer Services,Inc., WDS ReceivablesLLC or any of their respective affiliates. Consider carefully the Risk Factors beginning on page S-13 of this prospectus supplement and on page10 of the prospectus. The Notes are not deposits and neither the Notes nor the underlying receivables are insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental authority. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT OR THE PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Delivery of the offered Notes, in book-entry form only, will be made through The Depository Trust Company against payment in immediately available funds, on or about June19, 2008. Wachovia Securities Barclays Capital Guzman& Company Merrill Lynch& Co. The date of this Prospectus Supplement is June 12, 2008. Table of Contents Page Reading These Documents S-3 Transaction Illustration S-4 Summary S-5 Risk Factors S-13 The Issuing Entity S-19 Limited Purpose and Limited Assets S-19 Capitalization of the Issuing Entity S-19 The Owner Trustee S-20 The Swap Counterparty S-20 The Receivables Pool S-21 General S-21 Criteria Applicable to Selection of Receivables S-21 Characteristics of the Receivables S-21 Static Pool Data S-27 Weighted Average Lives of the Notes S-27 The Originator S-33 General S-33 Delinquency, Credit Loss and Recovery Information S-33 Use of Proceeds S-35 Description of the Notes S-35 Note Registration S-35 Payments of Interest S-35 Payments of Principal S-37 Priority of Distributions Will Change if the Notes Are Accelerated Following an Event of Default S-38 Credit Enhancement S-39 Optional Prepayment S-40 Controlling Class S-41 The Indenture Trustee S-41 Application of Available Funds S-42 Sources of Funds for Distributions S-42 Priority of Distributions S-42 Fees and Expenses of the Issuing Entity S-44 Description of the Swap Agreements S-45 General S-45 Modification and Amendment of the Swap Agreements S-46 Defaults Under the Swap Agreements S-46 Description of the Receivables Transfer and Servicing Agreements S-47 Servicing the Receivables S-48 Accounts S-48 Advances S-48 Servicing Compensation and Expenses S-48 Waiver of Past Events of Servicing Termination S-49 Optional Purchase of Receivables S-49 Deposits to the Collection Account S-49 Master Servicer Will Provide Information to Indenture Trustee S-49 Description of the Trust Agreement S-50 Description of the Indenture S-50 Rights Upon Event of Default S-51 Material Federal Income Tax Consequences S-51 ERISA Considerations S-51 Underwriting S-52 General S-52 Legal Opinions S-54 Glossary of Terms S-55 AnnexI – Global Clearance, Settlement and Tax Documentation Procedures S-I-1 S-2 Reading These Documents We provide information on the Notes in two documents that offer varying levels of detail: Prospectus—provides general information, some of which may not apply to the Notes. Prospectus Supplement—provides a summary of the specific terms of the Notes. We suggest you read this prospectus supplement and the prospectus in their entirety.The prospectus supplement pages begin with “S.”If the terms of the Notes described in this prospectus supplement vary from the prospectus, you should rely on the information in this prospectus supplement. We include cross-references to sections in these documents where you can find further related discussions.Refer to the Table of Contents in this prospectus supplement and in the prospectus to locate the referenced sections. You should rely only on information on the Notes provided in this prospectus supplement and the prospectus.We have not authorized anyone to provide you with different information. Capitalized terms used in this prospectus supplement are defined in the Glossary of Terms beginning on pageS-55 of this prospectus supplement and the Glossary of Terms beginning on page 81 of the prospectus. S-3 Transaction Illustration (1) The certificates do not have a principal balance. (2) Not being offered by this prospectus supplement. S-4 Summary This summary describes the main terms of the offering of the notes.This summary does not contain all of the information that may be important to you.To fully understand the terms of the offering of the notes, you will need to read both this prospectus supplement and the prospectus in their entirety. Principal Parties Issuing Entity Wachovia Auto Owner Trust 2008-A is governed by the amended and restated trust agreement, dated as of June1, 2008, between the depositor and the owner trustee.The issuing entity will issue the notes and the certificates to the depositor as consideration for the transfer by the depositor to the issuing entity of a pool of receivables consisting of motor vehicle retail installment sale contracts and installment loans that the depositor purchased from the originator.The issuing entity will rely upon collections on the receivables and the funds on deposit in certain accounts to make payments on the notes.The issuing entity will be solely liable for the payment of the notes. The notes will be obligations of the issuing entity secured by the assets of the issuing entity.The notes will not represent obligations of WDS ReceivablesLLC, Wachovia Bank, National Association, Wachovia Dealer Services,Inc. or any of their respective affiliates. Originator Wachovia Dealer Services,Inc., a wholly owned subsidiary of Wachovia Bank, National Association.Prior to February1, 2007, Wachovia Dealer Services,Inc. was known as WFS FinancialInc. Sponsor, Master Servicer and Administrator Wachovia Bank, National Association. Depositor WDS ReceivablesLLC, a wholly owned subsidiary of Wachovia Dealer Services,Inc. Owner Trustee Wilmington Trust Company will act as owner trustee of the issuing entity. Indenture Trustee U.S. Bank National Association will act as indenture trustee with respect to the notes. Swap Counterparty Wachovia Bank, National Association will be the swap counterparty.On the closing date, the issuing entity will enter into interest rate swap agreements with the swap counterparty in order to hedge the interest rate risk between the fixed rate receivables and each of the class A-2b, class A-3b and class A-4b notes.The class A-2b, class A-3b and class A-4b notes are sometimes referred to in this prospectus supplement as the floating rate notes. Terms of the Securities The Notes The following classes of notes, sometimes referred to in this prospectus supplement as the offered notes, are being offered pursuant to this prospectus supplement: Note Class Aggregate Principal Amount Interest Rate Per Annum Final Scheduled Distribution Date A-1 $ 232,000,000 2.93084 June22, 2009 A-2a $ 175,000,000 4.09% May20, 2011 A-2b $ 139,000,000 LIBOR + 0.67% May 20, 2011 A-3a $ 183,000,000 4.81% September20, 2012 A-3b $ 100,000,000 LIBOR + 0.95% September 20, 2012 A-4a $ 75,000,000 5.35% March20, 2014 A-4b $ 165,750,000 LIBOR + 1.15% March 20, 2014 The issuing entity will also issue $30,250,000 aggregate principal amount of 6.00% class B notes with a final scheduled distribution date of January20, 2016.The class B notes are not being offered by this prospectus supplement.These notes will not be purchased by the underwriters but will be transferred to the depositor on the closing date as partial consideration for the transfer of receivables and related assets from the depositor to the issuing entity.Information presented in this prospectus supplement regarding the class B notes is provided solely for a better understanding of the offered notes.The depositor may, from time to time, offer the class B notes as more fully described under “Underwriting.” S-5 Each class of notes with a lower alphabetical designation will be subordinated to each other class of notes with a higher alphabetical designation (i.e., A is higher than B).The notes will bear interest at the rates set forth above and interest will be calculated in the manner described below under “Interest Accrual.” The notes will be issued in book-entry form in minimum denominations of $2,000 and integral multiples of $1,000 thereafter. The Certificates The issuing entity will issue the Wachovia Auto Owner Trust 2008-A certificates to the depositor.The certificates are not being offered by this prospectus supplement.The certificates will not bear interest or have a principal balance, and all payments in respect of the certificates will be subordinated to payments on the notes. Important
